 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December 31,
2007 by and between FX Real Estate and Entertainment Inc., a Delaware
corporation (the “Employer”), and Barry A. Shier (the “Executive”).
     WHEREAS, the Employer desires to retain the Executive; the Executive
affirms that no obligation germane to the Executive presently precludes, or
exists now and in the future may preclude, the Executive’s entry into and full
and faithful performance of this Agreement; and the Executive desires to accept
employment with the Employer; and
     WHEREAS, the Board of Directors of the Employer (the “Board”) has
determined that it is in the Employer’s interest to enter into this Agreement
with the Executive in order to secure, and in the future to be assured of, the
Executive’s abilities, services, and judgment as a member of senior management
of the Employer and its subsidiaries named herein, upon the terms and provisions
and subject to the conditions stated in this Agreement.
     NOW, THEREFORE, the Employer and the Executive agree as follows:
     1. Employment. Upon the terms and subject to the conditions of this
Agreement, the Employer employs the Executive, and the Executive accepts
employment with the Employer and its subsidiaries named in Section 3.1 below.
     2. Term; Dates.
          2.1 The term of the Executive’s employment shall commence on the
Effective Date (as defined below) and continue until the fifth annual
anniversary thereof (the “Employment Agreement Term”), unless earlier terminated
in accordance with this Agreement.
          2.2 This Agreement refers to the dates defined in this section, as
follows: (i) the date of commencement of employment is the “Effective Date”,
which date shall be deemed the date of this Agreement; (ii) the period of time
during which the Executive is an employee of the Employer or any of its
subsidiaries named in Section 3.1 below or otherwise pursuant to and in
accordance with the terms and provisions of this Agreement is hereinafter
referred to as the “Term”; and (iii) the last date of employment is the
“Expiration Date.”
     3. Executive’s Position, Duties, and Authority.
          3.1 The Employer shall employ the Executive, and the Executive shall
serve as the Chief Operating Officer of the Employer and the Chief Executive
Officer of each of FX Luxury Realty, LLC, a Delaware limited liability company
and a direct subsidiary of the Employer, and BP Parent LLC, a Delaware limited
liability company and an indirect subsidiary of the Employer (“BP Parent”), and
in such other positions with the Employer and these and its other subsidiaries
that are reasonably acceptable to the Executive. The Executive shall have
executive duties, functions, authority, and responsibilities commensurate with
the office or offices he from time to time holds with the Employer and its
subsidiaries, subject, in accordance with applicable law, to the supervision and
direction of the Chairman of the Board (the “Chairman”). Without limiting the
generality of the foregoing, the Executive shall be

 



--------------------------------------------------------------------------------



 



responsible for the execution, design, construction, pre-opening and operations
of the Employer’s hotels, casinos, retail and entertainment properties located
in Las Vegas, Nevada and Memphis, Tennessee and such other markets as designated
by the Chairman. As soon as practicable after the effective date of the
Registration Statement (as defined in Section 7.2 below), the Board shall
appoint the Executive as a member of the Board, subject to removal and
re-election in accordance with the provisions of the Employer’s certificate of
incorporation and by-laws applicable to all members of the Board, as in effect
during the Term.
          3.2 The Executive agrees to tailor his conduct with the written
employment policies which the Employer generally applies to all of its
employees, and additionally agrees that the Employer may amend its policies from
time to time during the Term, to the extent not inconsistent with the terms of
this Agreement. The Executive and the Employer agree that these policies
supplement, but do not amend or otherwise modify, the express terms of this
Agreement in the manner authorized by Section 17.5 of this Agreement.
          3.3 The Executive acknowledges that during the Term, the Employer may,
without the necessity of obtaining the Executive’s consent, implement one or
more corporate reorganizations for financial, tax, or related business reasons
which do not constitute a Change in Control as such event is defined in
Section 12.2 of this Agreement. The Executive agrees that, so long as any such
reorganization does not constitute a Change in Control, the reorganized Employer
shall be deemed the Employer for all purposes in connection with this Agreement,
and without a requirement that additional consideration be delivered to the
Executive in connection with the reorganization.
     4. Principal Occupation. The Executive shall devote substantially all of
his working time to the business and affairs of the Employer and to the
fulfillment of his duties under this Agreement in a diligent and competent
fashion, consistent with industry standards. The Executive represents and
warrants that he has the ability to be found suitable as an officer and key
employee of the Employer by the Gaming Authorities of the State of Nevada and
any other state or jurisdiction in which the Employer shall conduct gaming
operations.
          4.1 The Employer acknowledges and agrees that during the Term:
               (a) the Executive may wish to continue, or commence, service as a
director and officer (or in a similar capacity) on the governing body of other
business entities whose business is not competitive with that of the Employer or
any of its subsidiaries; and
               (b) the Executive agrees that his service as described in
Section 4.1(a) shall be subject to the approval of the Chairman, so long as the
Chairman’s discretion is not applied unreasonably.
     Where the Chairman declines to approve the commencement of the Executive’s
service or his continued service, or the Chairman withdraws his approval for the
continuation of the Executive’s service as described in Section 4.1(a), the
Executive agrees that he will resign from such position, or withdraw himself
from consideration. The Executive and Employer agree that nothing in this
Section 4.1 applies to the Executive’s membership or contribution of his
non-working time or services, in a non-remunerative capacity, to any: charitable
or educational

2



--------------------------------------------------------------------------------



 



organization, foundation, or association; political organization or campaign;
religious group, foundation, or organization; or non-profit trade, professional,
community, or recreational organization or club, so long as the purpose or aim
of any such organization presents no conflict with the business of the Employer,
as reasonably determined by the Chairman.
          4.2 The Employer acknowledges and agrees that during the Term, the
Executive may devote a portion of his business time to personal investments and
outside business commitments, provided, however that: (a) such activities do not
conflict with the business of Employer, (b) such activities do not interfere,
directly or indirectly, with the performance by the Executive of his obligations
under this Agreement, and (c) such activities do not result in a breach by the
Employer of any non-competition or any other similar type of agreement to which
the Employer, or any of its consolidated subsidiaries or any of their respective
officers or directors, may be a party.
          4.3 No provision of this Agreement shall be construed to prohibit the
Executive’s: (a) passive acquisition, ownership, or trading, including without
limitation the Executive’s direct or indirect ownership, of less than five
percent (5%) of the issued and outstanding stock (or comparable bonds, options,
derivatives, negotiable instruments or securities) of a business entity that is
directly or indirectly competitive with the business of the Employer and whose
securities are publicly traded anywhere in the world or registered under the
Investment Company Act of 1940, as amended; or (b) passive ownership of stock,
partnership interests, or comparable ownership interests or securities in any
for-profit private business entity that is not directly competitive with the
business of the Employer or any of its subsidiaries. The Employer additionally
agrees that nothing in this Agreement shall operate to prohibit the Executive’s
acceptance of a testamentary gift, bequest or its equivalent, nor the
Executive’s retention of any such gift, bequest, or its equivalent following its
delivery so long as the Executive retains the interest(s) solely for investment
purposes.
          4.4 Notwithstanding anything contained in this Section 4, the Employer
acknowledges and agrees that the Executive shall be entitled to continue to
participate in the ownership and management of the company “Bellywash” to the
extent, but only to the extent, such participation is incidental and does not
interfere with the Executive’s performance of his duties and responsibilities
hereunder.
     5. Location of Employment. Unless the Executive otherwise consents in
writing, the usual place for the performance of his services shall be the
Employer’s offices located in Las Vegas, Nevada, or such other location within
Nevada, as established by the Employer. The Employer shall provide the Executive
at such office with an executive assistant dedicated to his needs and with
professional skills and experience reasonably satisfactory to the Executive, and
such other staff as the Executive deems reasonably necessary to perform his
duties and responsibilities hereunder. Employer shall also maintain an office
for the Executive at its principal New York office similar to the offices
provided to other senior executives of the Employer.
     6. Base Salary. During the Term, the Employer shall pay and, subject to
Section 17.10 below, shall cause BP Parent to pay, to the Executive an initial
annualized base salary, payable in equal installments during each year of the
Term (the “Base Salary”) equal to Two

3



--------------------------------------------------------------------------------



 



Million Dollars ($2,000,000) (the “Base Amount”). The Base Amount shall be
increased upon each anniversary of the date of this Agreement by an amount equal
to the greater of: (a) five percent (5%) of the Base Amount then in effect; or
(b) the product derived by multiplying: (i) the Base Amount then in effect; by
(ii) the percentage increase in the Consumer Price Index published by the
federal Bureau of Labor Statistics for the New York, New York metropolitan area
during the previous twelve (12) full calendar months. The compensation committee
of the Board (the “Compensation Committee”) additionally shall review the
Executive’s Base Amount at least annually and the Compensation Committee may
increase, but not decrease, the Base Amount in an amount greater than the
increase required by the preceding sentence.
          6.1 The Executive authorizes the Employer to deduct from the Base
Salary and any other consideration payable in cash to the Executive pursuant to
this Agreement all tax withholdings, tax related deductions, or other
governmentally imposed charges against income as may be required by law.
          6.2 The Executive acknowledges that his attendance and participation
in executive retreats, seminars, motivational or instructional programs, and
business, corporate, and employee relations training may be requested by the
Employer during the Term. In such event, the Executive agrees that he in good
faith will make reasonable efforts to attend and participate in such events,
provided that the Executive will not be required to attend or participate in
more than two such events in any calendar year.
          6.3 The Executive shall be eligible to accrue the equivalent of six
(6) weeks vacation during each full year of the Term, in accordance with the
accrual methodology and vacation day accrual limitations in the vacation leave
policy applied by the Employer to its employees, except that the Employer will
credit the Executive for his full annual accrual at the commencement of each
full year of the Term, i.e., not on a proportional basis during the course of
each year of the Term. The Executive additionally shall be entitled to remain
away from work for as many or as few days as required by the Executive due to
the Executive’s bona fide illness, subject to the provisions of Section 13 of
this Agreement. The Executive may observe any legal holidays, other holidays
recognized by the Employer, and religious holidays that the Executive deems
appropriate, in the sound exercise of his business judgment.
     7. Bonus and Equity Grants.
          7.1 The Executive shall be eligible to receive an annual discretionary
bonus payable in any combination of cash, stock or restricted stock, stock
options, and/or other consideration beneficial to the Executive during the
continuance of the Executive’s employment hereunder (the “Bonus”), after and as
determined by the Compensation Committee. The Compensation Committee’s decision
to cause the Employer to make or to not make a discretionary bonus payment to
the Executive in any year (including, without limitation, the consideration to
be received or methodology applied by the Compensation Committee to a
discretionary bonus eligibility determination in any year) shall have no bearing
on the Executive’s eligibility to earn a bonus in any succeeding year, nor shall
the amount, form, or payment timing of any such discretionary bonus in any year
have any bearing on any aspect of a discretionary bonus determination in any
subsequent year. The Executive acknowledges and agrees that the Compensation
Committee may, in its sole and absolute discretion, establish from

4



--------------------------------------------------------------------------------



 



time to time one or more annual or long-term bonus plans under which the
Executive may be an eligible participant and that are based on the attainment of
performance goals, subject to stockholder approval and that shall otherwise
comply with the requirements of Section 162(m) of the Code.
          7.2 Within five (5) calendar days of the effective date of the
Employer’s Registration Statement on Form S-1 (Registration No. 333-145672) on
file with the Securities and Exchange Commission (the “Registration Statement”),
the Employer shall sell to the Executive, and the Executive shall purchase from
the Employer, 500,000 shares of the common stock, par value $.01 per share (the
“Common Stock”), of the Employer (the “Purchased Shares”) at a price of $5.14
per share for an aggregate purchase price of Two Million Five Hundred Seventy
Thousand Dollars ($2,570,000), payable by the Executive in immediately available
funds, and subject to such other terms and conditions to be set forth in a
mutually agreed upon subscription agreement. The parties agree that such
subscription agreement shall provide, among other things, that the Executive
shall not be permitted to sell or otherwise dispose of any of the Purchased
Shares for a period of two (2) years from the date of purchase, except for
estate planning purposes subject to the advance written consent of the Employer
(which consent shall not be unreasonably withheld, delayed or conditioned). The
subscription agreement shall further provide that on the second anniversary of
the date of purchase or as soon thereafter as the Company is eligible to use a
Form S-3 registration statement (or any successor registration statement then in
effect), the Employer shall register with the SEC the Purchased Shares for
resale on such a registration statement.
          7.3 On the Effective Date, or as soon thereafter as the Employer’s
2007 Executive Equity Incentive Plan has been adopted by the Compensation
Committee (or the Board), the Employer shall grant the Executive a stock option
thereunder, which shall be deemed an incentive stock option to the extent
permitted under Section 422 of the Code (as defined in Section 12.7 below) and
otherwise a non-qualified stock option under Section 83 of the Code, to purchase
up to One Million Five Hundred Thousand (1,500,000) shares of Common Stock (the
“Plan Option”). The Plan Option shall be approved by the Compensation Committee
(or the Board) in accordance with Rule 16b-3 promulgated under the Exchange Act
(as defined in Section 12.2 below), vest ratably over the two (2) year period
following the date of grant (i.e., 1/2 on each anniversary of the date of grant)
and become exercisable on the second anniversary of the date of grant at a price
of Ten Dollars ($10.00) per share for a term of eight (8) years. The Plan Option
shall contain cashless exercise provisions permitting payment of any portion of
the exercise price (x) pursuant to broker-assisted “cashless” exercise
procedures, (y) by the withholding of shares issuable upon exercise of the Plan
Option and/or (z) by the delivery of shares held by the Executive to the extent
held for such period of time, if any, required to avoid a charge to the earnings
of the Employer for financial accounting purposes, and otherwise be governed by
the provisions of a stock option agreement substantially in the same form as is
used for option grants to its other senior executives. As soon as practicable
after the Effective Date, Employer shall register with the SEC the shares of
Common Stock issuable upon exercise of the Plan Option on a Form S-8
registration statement (or any successor registration form then in effect).
          7.4 On the day prior to each anniversary of the Effective Date during
the Term, the Employer shall grant the Executive an annual option under an
equity incentive

5



--------------------------------------------------------------------------------



 



compensation plan of the Employer then in effect (each an “Annual Option”). Each
such Annual Option shall be deemed an incentive stock option to the extent
permitted under Section 422 of the Code and otherwise a non-qualified stock
option under Section 83 of the Code, to purchase up to Two Hundred Thousand
(200,000) shares of Common Stock (subject to adjustment as described below) at
an exercise price equal to the fair market value (as defined under such equity
incentive compensation plan) per share of Common Stock on the date of grant.
Each such Annual Option shall be approved by the Compensation Committee (or the
Board) in accordance with Rule 16b-3 promulgated under the Exchange Act, vest on
the date of grant and be exercisable for a term of ten (10) years. Each Annual
Option shall contain cashless exercise provisions permitting payment of any
portion of the exercise price (x) pursuant to broker-assisted “cashless”
exercise procedures, (y) by the withholding of shares issuable upon exercise of
such Annual Option and/or (z) by the delivery of shares held by the Executive to
the extent held for such period of time, if any, required to avoid a charge to
the earnings of the Employer for financial accounting purposes, and otherwise be
governed by the provisions of a stock option agreement substantially in the same
form as is used for option grants to its other senior executives. For the
avoidance of doubt, at the time of grant of each Annual Option, the Two Hundred
Thousand (200,000) shares of Common Stock comprising such Annual Option shall be
adjusted to give effect to any stock dividends, stock splits, recapitalizations
or any other similar events affecting the Company’s Common Stock at or prior to
the grant of such Annual Option. As soon as practicable after the grant date of
each such Annual Option, Employer shall register with the SEC the shares of
Common Stock issuable upon exercise of such Annual Option on a Form S-8
registration statement (or any successor registration form then in effect).
     8. Expenses.
          8.1 The Employer shall reimburse the Executive for all reasonable
expenses actually incurred or paid by the Executive during the Term in the
performance of the Executive’s services. The Employer shall make reimbursement
within a reasonable time following the Executive’s presentation of expense
statements, vouchers, receipts, or such other supporting information as the
Employer reasonably may require from the Executive. The Executive acknowledges
that the Employer’s policies regarding the documentation of expenses for which
reimbursement is sought may change from time to time, and the Executive agrees
that he will comply with the Employer’s reasonable documentation requirements.
In no event shall expenses be reimbursed later than the end of the first quarter
of the calendar year immediately after the calendar year in which the expenses
were incurred by the Executive.
          8.2 The Executive at all times shall be provided, at the Employer’s
expense, with the use of a private jet aircraft for business travel and be
entitled to: hotel accommodations while outside Las Vegas on business at a
full-service hotel offering a hotel room with sufficient space, furnishings, and
technological facilities and appointments for the Executive’s comfortable and
productive work in the room; and private car service when required to travel in
connection with the Employer’s business, attend business meetings, or work or
attend functions outside of normal business hours or on weekends or holidays.
          8.3 In the event that the Employer’s business requirements cause or
require the Executive to cancel personal vacation or travel plans for which the
Executive or any member of his family is unable to obtain a full refund of any
deposit or comparable amount expended by

6



--------------------------------------------------------------------------------



 



the Executive or any such family member in advance, the Employer agrees that it
will reimburse to the Executive the full amount not refunded or refundable to
the Executive or any such family member. In no event shall such amounts be
reimbursed later than the end of the first quarter of the calendar year
immediately after the calendar year in which the amounts were incurred by
Executive or such family member.
          8.4 Subject to the Executive providing the Employer with advanced
written notice, the Employer shall pay all fees and expenses associated with the
Executive’s application for any license or approval required by the Nevada
Gaming Authorities and other governmental authorities from whom approval, if
any, is required under the laws of the State of Nevada and/or in any other state
or jurisdiction in which the Employer intends to conduct gaming operations.
Alternatively, the Executive may seek reimbursement from the Employer for such
expenses pursuant to the terms of Section 8.1.
     9. Benefits.
          9.1 During the Term, the Executive shall be eligible to participate in
any pension, profit sharing, incentive stock option, non qualified stock option,
deferred share, performance share and performance unit, stock purchase, stock
grant program or plan, and retirement savings program or plan established by the
Employer or any of its subsidiaries for which the Executive provides services
hereunder (“Participating Subsidiaries”), including, without limitation, any
such program or plan offered by the Employer or Participating Subsidiaries to
its executive or non-executive employees. The Executive additionally shall be
eligible to participate in any group life insurance, hospitalization, medical,
health and accident, dental, disability, or similar plan or program made
available by the Employer or Participating Subsidiaries to its executive or
non-executive employees. The Employer acknowledges and agrees that it shall bear
all expenses associated with the Executive’s participation in any such group
life insurance, hospitalization, medical, health and accident, dental,
disability, or similar plan or program. The Executive acknowledges that the
Executive’s actual ability to participate in any program, plan, or other benefit
opportunity in which the Executive otherwise is eligible to participate
ultimately may be determined and governed by the terms and conditions of a
third-party provider’s plan or program, and the Executive affirms that any
third-party’s decision denying the Executive’s participation in a particular
program or plan, the provision of coverage or a benefit in respect of a
particular circumstance or expense, or a comparable decision adversely affecting
the Executive shall not constitute a breach of this Agreement by the Employer,
so long as the Employer does not offer, designate, or select a program or plan
with the actual intention of excluding the Executive’s eligibility or
participation in the opportunity.
          9.2 The Executive acknowledges that the Employer may, as it deems
appropriate, seek, obtain, and maintain during all or part of the Term insurance
connected with the life of the Executive, and for the benefit of the Employer.
In the event that the Employer elects to do so, the Executive agrees: to provide
any medical information required by the insurer issuing such coverage; to submit
no more frequently than semi-annually to any medical examination required by the
insurer in connection with the granting or renewal of such coverage; and to
otherwise cooperate reasonably with the Employer’s attempts to obtain such
coverage. Any insurer’s rejection of an application submitted by the Employer
connected with this Section 9.2 in no event shall constitute a breach of this
Agreement by the Executive, and the Employer

7



--------------------------------------------------------------------------------



 



shall not request nor in another manner seek any information from the Executive,
the insurer, or any other person(s) connected with the rejection.
          9.3 The Employer agrees that in the event of the Executive’s death
during the Term, the Employer will pay to the Executive’s estate the following,
which shall be distributed in accordance with the Executive’s will or
testamentary plan, as directed by any court having jurisdiction over such
estate, or as directed by any duly appointed administrator or executor of the
Executive’s estate:
               (a) all earned but unpaid Base Salary at the time of the
Executive’s death, plus an amount equal to three (3) times the Base Salary in
effect at the time of the Executive’s death;
               (b) the full costs relating to the continuation of any group
health, medical, dental, and life insurance program or plan provided through the
Employer in which the Executive participated at the time of his death, and
through which coverage was provided to any dependent(s) of the Executive at the
time of the Executive’s death, for a period of three (3) years following his
death, without regard to the availability or expiration of any continuation
option or feature provided by the program(s) or plan(s), or as otherwise
provided to a lesser extent by applicable law at the time of the Executive’s
death;
               (c) the cash portion of all declared but unpaid Bonus through the
time of the Executive’s death;
               (d) all reimbursable business expenses incurred by the Executive
through the time of his death; and
               (e) the Employer additionally shall cause any stock options,
restricted stock or other equity-based instruments (collectively “Equity
Awards”) that previously were issued by the Employer or any of the Participating
Subsidiaries to the Executive to vest fully and/or cause any Equity Awards that
were approved for issuance by the Employer or any of the Participating
Subsidiaries to the Executive and not so issued through the time of the
Executive’s death to be issued and fully vested. The Employer shall take all
action necessary to cause the assignment or transfer of such Equity Awards as
directed by the Executive’s will or testamentary plan, or as directed by any
duly appointed administrator or executor of the Executive’s estate.
     The Executive acknowledges that the Employer at its option may, in the sole
exercise of its discretion, acquire and maintain a current whole life or term
insurance policy (“Policy”) on the life of the Executive from a reputable
carrier which provides substantially equivalent benefits on behalf of the
Executive in respect of the amounts provided in Sections 9.3(a) and (b). Such
Policy, if acquired and maintained, is intended to meet the Employer’s
obligations to the Executive pursuant to Sections 9.3(a) and (b). The Executive
shall have no preferred claim on, or any beneficial ownership interest in, the
Policy which will be subject to the claims of the Employer’s general creditors
under federal and state law in the event of insolvency. While the Executive is
an employee of the Employer, the Employer shall be the named beneficiary of the
Policy and the Policy shall not be assignable. However, upon termination without
Cause, Constructive Termination without Cause or termination following a Change
in Control (all as

8



--------------------------------------------------------------------------------



 



defined in Section 12 below), the Employer shall assign the Policy to the
Executive within thirty (30) days following his termination of employment and,
upon the assignment, the Executive shall have all rights with respect to the
Policy. Where the Employer elects to seek such insurance coverage, the Executive
agrees to provide any medical information reasonably required by the insurer
issuing such coverage; to submit to any medical examination reasonably required
by the insurer in connection with the granting or renewal of such coverage; and
to otherwise cooperate reasonably with the Employer’s attempts to obtain such
coverage. Any insurer’s rejection of an application submitted by the Employer in
connection with this Section 9.3 in no event shall relieve the Employer of any
of its obligations hereunder.
     10. Indemnification. The Employer shall indemnify the Executive against all
losses, claims, expenses, or other liabilities of any nature arising by reason
of the fact that he: (a) is or was a director, officer, employee, or agent of
the Employer or any of its subsidiaries or affiliates; or (b) while a director,
officer, employee or agent of the Employer or any of its subsidiaries or
affiliates, is or was serving at the request of the Employer as a director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another corporation, partnership, joint venture, trust, employee
benefit plan or other entity, in each case to the fullest extent permitted under
the Delaware General Corporation Law, as the same exists or may hereafter be
amended. Without limiting the generality of the foregoing, the Executive shall
be entitled in connection with his employment and in connection with his
services as an officer and/or director of the Employer to the benefit of the
provisions relating to indemnification and advancement of defense costs and
expenses contained in the bylaws and certificate of incorporation of the
Employer, each in effect as of the Effective Date and thereafter as may be
amended from time to time (not including any amendments or additions that limit
or narrow, but including any that add to or broaden, the protection afforded to
the Executive), to the fullest extent permitted by applicable law. The Employer
shall advance to the Executive all costs of investigation or defense incurred by
the Executive in connection with any pending or threatened claim for which the
Executive may be entitled to indemnification hereunder, provided that the
Executive shall agree to return to the Employer any such advanced amounts,
without interest, if it is determined in a final, non-appealable judgment by a
Court of competent jurisdiction that the Executive is not entitled to
indemnification by the Employer for losses incurred in connection with such
claim. The indemnification obligations of the Employer shall survive from the
Effective Date of this Agreement and continue until three (3) months after the
expiration of any applicable statute of limitations with respect to any claim
made against the Executive for which the Executive is or may be entitled to
indemnification (the “Survival Period”), and shall survive after the Survival
Period with respect to any indemnification claim as to which the Employer has
received notice on or prior to the end of the Survival Period. The Employer’s
belief regarding a statute of limitations applicable to a claim, any position
taken by the Employer in response to a claim, or the determination of any
judicial, quasi-judicial, or arbitral body in connection with a claim and any
statute of limitations applicable to a claim(s) shall in no event relieve the
Employer from its obligation to indemnify the Executive. The Employer shall
prepay in full, and maintain fully during the Survival Period for the benefit of
the Executive, on an “occurrence” basis, a directors and officers errors and
omissions insurance policy, or a similar insurance policy(ies), providing
coverage from a financially reputable carrier, in form and substance reasonably
acceptable to the Executive. Anything in this Agreement to the contrary
notwithstanding, this Section 10 shall survive the termination of this Agreement
for any reason.

9



--------------------------------------------------------------------------------



 



     11. Confidential Information. The Executive acknowledges that his
employment will fully familiarize the Executive with the trade secrets and
confidential and proprietary information of the Employer (the “Confidential
Information”). Examples of the Employer’s Confidential Information include,
without limitation, information regarding the Employer’s costs, profits,
markets, sales, products, key personnel, operational methods, technical
processes, business strategies, and other information which the Employer engages
in efforts to protect from disclosure or discovery by its competitors, actual
and prospective clients, and other third parties. The Executive further
acknowledges that the unintentional or intentional disclosure of the Employer’s
Confidential Information would have a material adverse effect on the operations
and development of the Employer’s business. The Executive therefore covenants
and agrees as set forth below:
          11.1 The Executive will during the Term and for one (1) year
thereafter, keep secret all Confidential Information, and will not intentionally
disclose Confidential Information to anyone outside of the Employer and its
subsidiaries and affiliates and their respective advisors, directors, officers,
employees, agents, consultants, financing sources and other representatives,
other than in connection with the Executive’s performance of his duties under
this Agreement except with the Employer’s consent, provided that: (i) the
Executive shall have no such obligation to the extent Confidential Information
is or becomes publicly known, other than as a result of the Executive’s breach
of his obligations hereunder; and (ii) the Executive may, after giving prior
notice to the Employer to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or judicial or regulatory process; provided, however, that if the
Executive is required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information pursuant to the foregoing
clause (ii), he agrees to use reasonable efforts to provide the Employer with
prompt notice of each such request so that the Employer may seek an appropriate
protective order or waive compliance by the Executive with the provisions of
this Agreement or both; provided, further, that if, absent the entry of a
protective order or the receipt of a waiver under this Agreement, the Executive
is, in the opinion of his counsel, legally compelled to disclose such
Confidential Information under pain of liability for contempt or other censure
or penalty (civil or criminal), the Executive may disclose such information to
the persons and to the extent required without liability under this Agreement.
In such event, the Executive shall give the Employer written notice of such
disclosure, in reasonable detail, as soon as possible, but in any event not
later than concurrently with making such disclosure, and the Executive shall
exercise his reasonable commercial efforts to obtain reliable assurances that
confidential treatment will be accorded any such Confidential Information so
disclosed.
          11.2 The Executive will, at his option: (i) deliver promptly to the
Employer at the termination of his employment by the Employer, or at any other
time the Employer may so request, all memoranda, notes, records, reports, and
other documents (including, without limitation, drafts, whole or partial copies,
and information stored or maintained electronically, magnetically, in a
computer, or through any other medium invented in the future) relating to the
Employer’s business, which he obtained while employed by, or otherwise serving
or acting on behalf of, the Employer and which he may then possess or have under
his control (the “Records”); or (ii) in lieu of subclause (i) above, the
Executive shall destroy all of the Records,

10



--------------------------------------------------------------------------------



 



return all tangible property of the Employer containing any Records which is
possessed by the Executive, and shall deliver to the Employer a signed
affirmation to that effect.
          11.3 The Executive’s duties may require that he enter into
confidentiality agreements, nondisclosure agreements, or comparable agreements
with third parties, and a third party may require the Executive’s entry into
such an agreement(s) personally and on behalf of the Employer. In any such
event, the Executive agrees to engage in reasonable efforts to perform any such
agreement.
          11.4 During the Term, the Employer may adopt or implement additional
Confidential Information policies, procedures, or requirements in connection
with the Employer’s business, and any such policies, procedures, or requirements
will supplement this Section 11, without additional consideration from the
Employer to the Executive, except to the extent, if any, that they conflict with
this Agreement, in which event this Agreement shall control and govern.
     12. Termination. The following definitions shall apply to the use of such
terms in this Agreement:
          12.1 “Cause” means:
               (a) the Executive is convicted of, or enters a no contest plea to
(i) a felony involving moral turpitude, or (ii) a misdemeanor involving moral
turpitude which would render the Executive unable to perform his duties set
forth in this Agreement;
               (b) the Executive engages in conduct that constitutes willful
gross neglect or willful gross misconduct in carrying out his duties under this
Agreement, resulting in material economic harm to the Employer;
               (c) the Executive’s disloyalty, willful non-performance or
willful misconduct or neglect (whether the neglect arises from an act(s) or
failure(s) to act) of his duties under this Agreement after: (i) written notice
to the Executive from either the Board or the Chairman, with reasonable
specification of the matter(s) giving rise to the notice, including notice of
the Employer’s intent to terminate the Executive’s employment due to the
matter(s) described in such notice, and further stating the Board’s or the
Chairman’s reasoned conclusion that it is impossible for the Executive to cure
the matter(s) giving rise to the notice within thirty (30) days from the notice;
(ii) the opportunity for the Executive to respond in writing to the written
notice, with the assistance of any counsel deemed appropriate by the Executive
(but at the Executive’s expense) not sooner than ten (10) regular business days
after delivery of the written notice; (iii) the opportunity for the Executive to
be heard and to orally present his position, with the assistance of any counsel
deemed appropriate by the Executive (but at the Executive’s expense), during a
confidential meeting of the entire Board within ten (10) business days after the
Executive’s delivery to the Employer of the Executive’s written response to the
written notice; and (iv) a vote of not less than 662/3% of all members of the
Board (not including the Executive’s vote), finding that the matter(s) specified
in the written notice constitute “Cause” for purposes of this Agreement;

11



--------------------------------------------------------------------------------



 



               (d) any finding by the SEC pertaining to the Executive which, in
the opinion of independent counsel selected by the Employer, could reasonably be
expected to impair or impede the Employer’s ability to register, list, or
otherwise offer its stock to the public or to maintain itself as a
publicly-traded company;
               (e) the Gaming Authorities of the State of Nevada or any other
state or jurisdiction in which the Employer shall conduct gaming operations
shall determine or indicate in writing to the Employer that the Executive’s
continued employment as an executive would adversely impact the Company’s
licensing status or gaming operations in any jurisdiction in which it is seeking
to be licensed or is so licensed.
     For purposes of this Section 12.1, no act, or failure to act, by the
Executive shall be “willful” unless committed without a reasonable belief that
the act or omission was in the best interest of the Employer.
          12.2 A “Change in Control” shall mean the occurrence of any of the
following, as supplemented by the defined terms in Section 12.2(g) of this
Agreement:
               (a) any “person,” or “group” of related persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Principal or a Related Party of the Principal), shall
become, directly or indirectly, a “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the Exchange Act, of Voting Stock representing more
than thirty-five percent (35%) of the total voting power of all Voting Stock of
the Employer on a fully-diluted basis; provided, however, the acquisition of
beneficial ownership of more than thirty-five percent (35%) of the total voting
power of all Voting Stock of the Employer on a fully-diluted basis in connection
with a primary issuance of Voting Stock by the Employer that has been approved
by the Board shall not constitute a Change in Control for purposes of this
Agreement;
               (b) all or substantially all of the assets or business of the
Employer are disposed of through the consummation of a merger, consolidation,
sale of assets or other transaction (unless the shareholders of the Employer
immediately prior to such merger, consolidation or other transaction
beneficially own, directly or indirectly, Voting Stock representing fifty
percent (50%) or more of the voting power of the outstanding Voting Stock of the
entity or entities, if any, that succeed to the assets or business of the
Employer, determined on a fully-diluted basis);
               (c) the Employer combines with another entity and is the
surviving entity but, immediately after the combination, the shareholders of the
Employer immediately prior to the combination beneficially own, directly or
indirectly, less than fifty percent (50%) of the voting power of the outstanding
Voting Stock of the combined entity, determined on a fully-diluted basis;
               (d) the majority of the Board consists of individuals other than
“Incumbent Directors,” which term means members of the Board as of the Effective
Date, except that any person who becomes a director subsequent to such date
whose election or nomination

12



--------------------------------------------------------------------------------



 



was supported by two-thirds of the directors who then comprise the Incumbent
Directors shall be considered an Incumbent Director; or
               (e) there shall be consummated any consolidation or merger of the
Employer in which the Employer is not the continuing or surviving entity or
pursuant to which the common stock of the Employer would be converted into cash,
securities, or other property, other than a merger or consolidation of the
Employer in which the shareholders of the Employer immediately prior to the
merger or consolidation beneficially own, directly or indirectly, fifty percent
(50%) or more of the voting power of the outstanding Voting Stock of the
combined entity, determined on a fully-diluted basis; or
               (f) the approval of the shareholders of the Employer or the Board
of any plan or proposal for the liquidation or dissolution of the Employer and
the effectuation of any such liquidation or dissolution of the Employer.
               (g) For purposes of this Section 12.2, (i) “Voting Stock” means,
with respect to any person, equity securities of any class or classes in such
person, entitling the holders thereof to vote under ordinary circumstances in
the election of members of the board of directors or other governing body of
such person; (ii) “Principal” means Robert F.X. Sillerman; and (iii) “Related
Party” means, with respect to the Principal, (x) any spouse or immediate family
member of the Principal, (y) any trust, corporation, partnership or other
entity, the beneficiaries, stockholders, partners, owners or persons
beneficially holding a fifty-one percent (51%) or more controlling interest of
which consist of the Principal and/or such other persons referred to in the
immediately preceding clause (x) or (z) or the trustees of any trust referred to
in the immediately preceding clause (y).
          12.3 “Constructive Termination without Cause” means the termination of
the Executive’s employment at his initiative after, without the Executive’s
prior written consent, one or more of the following events:
               (a) a reduction in the Base Salary (unless such reduction is part
of an overall and nondiscriminatory reduction by the Employer to the base
salaries of all of its senior executives and such reduction is proportional in
amount to the reductions suffered by all of such other senior executives), or
the uncured failure by the Employer to fulfill its obligations under this
Agreement within thirty (30) days after written notice thereof from the
Executive to the Employer;
               (b) the failure to elect the Executive to any of the positions
described in Section 3.1;
               (c) any material diminution or adverse change in the duties,
authority, responsibilities, or positions of the Executive; or any attempt to
remove the Executive from any executive management position in a manner contrary
to this Agreement or the Employer’s then effective certificate of incorporation
or by-laws;
               (d) the assignment to the Executive of duties or responsibilities
which are materially inconsistent or different from those customarily performed
by a person holding the executive management positions to be held by the
Executive pursuant to Section 3.1;

13



--------------------------------------------------------------------------------



 



               (e) the failure of the Employer to obtain the assumption in
writing of its obligation to perform this Agreement by any successor to all or
substantially all of the assets or business of the Employer after a merger,
consolidation, sale, or similar transaction, provided that such transaction does
not constitute a “Change in Control”;
               (f) the commencement by or against the Employer or any of its
material subsidiaries of a voluntary or involuntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect; or seeking the appointment of a
trustee, receiver, liquidator, or custodian of it or any substantial part of its
property, and consent by the Employer or any such material subsidiary to any
such relief, provided that such relief does not constitute a “Change in
Control”; or
               (g) the Executive agrees that each of the following must occur
before the Executive may assert the existence of a Constructive Termination
without Cause (other than with respect to Section 12.3(e)): (i) the Executive
must provide written notice to the Board or the Chairman of the Board, with
reasonable specification of the matter(s) giving rise to the notice; (ii) the
Employer must have the opportunity, through the Chairman or a Board member
designated by him, to respond in writing to the written notice, with the
assistance of any counsel deemed appropriate by the Employer (at its expense)
not sooner than ten (10) business days after delivery of the written notice; and
(iii) the Board must have the opportunity, acting collectively or through a
designee, to investigate, inquire, and otherwise inform itself of the assertion,
followed by a hearing before the Board during which the Executive is allowed the
opportunity to orally present his position, with the assistance of any counsel
deemed appropriate by the Executive (but at the Executive’s expense), during a
confidential meeting of the entire Board, and the Employer is allowed to
respond, within ten (10) business days after the Employer delivers to the
Executive its written response to the Executive’s written notice.
          12.4 Termination by the Employer for Cause. If the Employer terminates
this Agreement for Cause, the Executive shall be paid (x) all earned but unpaid
Base Salary through the date of termination, (y) the cash portion of all
declared but unpaid Bonus through the date of termination and (z) all
reimbursable business expenses incurred by the Executive through the date of
termination. In the event the Employer terminates the Executive’s employment for
Cause, the Executive shall have no further obligation or liability to the
Employer in connection with his performance of this Agreement (except the
continuing obligations specified in Sections 11 and 14 hereof).
          12.5 Termination without Cause or Constructive Termination without
Cause. In the event the Executive’s employment is terminated without Cause,
other than due to disability or death, there is a Constructive Termination
without Cause, the Executive shall be entitled to be paid by the Employer:
               (a) the Base Salary through the date of termination;
               (b) the cash portion of all declared but unpaid Bonus through the
date of termination;

14



--------------------------------------------------------------------------------



 



               (c) all reimbursable business expenses incurred by the Executive
through the date of termination;
               (d) the Employer additionally shall cause any Equity Awards that
previously were issued by the Employer or any of the Participating Subsidiaries
to the Executive to vest fully and/or cause any Equity Awards that were approved
for issuance by the Employer or any of the Participating Subsidiaries to the
Executive and not so issued through the date of termination to be issued and
fully vested;
               (e) the cash equivalent of the Base Salary, at the rate in effect
on the date of termination (or in the event a Base Salary reduction is the basis
for a Constructive Termination without Cause, the Base Salary in effect
immediately prior to such a reduction) for the lesser of (i) three (3) years or
(ii) the remaining portion of the Employment Agreement Term following such
termination (the “Salary Payment”), with the pro rata equivalent of such amount
payable from the Employer to the Executive on the Employer’s ordinary paydays,
but not less frequently than once per month (or such later date as may be
necessary to avoid any adverse tax consequences under Section 409A of the
Internal Revenue Code as described in Section 12.8 below);
               (f) for each partial or full year remaining in the then unexpired
Employment Agreement Term, a cash bonus in full and complete satisfaction of any
form of cash bonus or cash incentive compensation amounts equal to the average
of all Bonuses paid by the Employer to the Executive during the Term prior to
termination, provided, however, that if no Bonus has been paid prior to
termination, the amount shall be $100,000 (the “Base Bonus Amount”). The Base
Bonus Amount shall be payable in full on each anniversary of this Agreement for
the remainder of the Employment Agreement Term; provided that, the Employer
shall pay to him the present value of the aggregate Base Bonus Amount in a lump
sum within thirty (30) days of the effective date of such termination (using as
the discount rate of seventy-five percent of the prime rate (as published by The
Wall Street Journal) for the first business day of the month in which such
termination occurs) (or such later date as may be necessary to avoid any adverse
tax consequences under Section 409A of the Internal Revenue Code as described in
Section 12.8 below);
               (g) all benefits provided in Section 9 for the lesser of
(i) three (3) years or (ii) the remaining portion of the Employment Agreement
Term following such termination (except that if providing any such benefit under
the terms of a plan is not permissible under the terms of the plan or would
cause an adverse tax effect, the Employer shall reimburse the Executive’s
expenses incurred in obtaining similar coverage on his own with such
reimbursement being paid no later than the end of the calendar year such
expenses are incurred by Executive); and
               (h) the Executive shall have no further obligation or liability
to the Employer in connection with his performance of this Agreement (except the
continuing obligations specified in Sections 11 and 14 hereof).
          12.6 Additional Rights Following a Change in Control. In the event of
a Change in Control, the Executive shall be entitled: (a) at the Executive’s
option, to accelerate

15



--------------------------------------------------------------------------------



 



this Agreement’s Expiration Date to the date of the actual closing of any
transaction which constitutes a Change in Control (the “Change in Control
Closing Date”) and (b) to all payments and benefits provided in Section 12.5 in
respect of a Constructive Termination without Cause. The payments and benefits
provided under Section 12.5, together with a bona fide, good faith estimate of
any amounts that may be payable pursuant to Section 12.5, (i) shall be paid to
the Executive in a lump sum on or prior to the Change in Control Closing Date
(or such later date as may be necessary to avoid any adverse tax consequences
under Section 409A of the Internal Revenue Code as described in Section 12.8
below), without any discount or reduction for the present value of any monetary
amount(s) payable; and (ii) in the case of non-monetary consideration or stock
options or comparable consideration, delivered to the Executive on or prior to
the Change in Control Closing Date. Upon a Change in Control, all granted but
unvested shares of restricted stock and all options to purchase the Employer’s
capital stock or similar instruments granted to or held, directly or indirectly,
by the Executive shall vest fully and immediately in the Executive and all
options and similar securities held, directly or indirectly, by the Executive
shall remain exercisable for the full maximum term of the original option grant
or ten (10) years from the Change in Control Closing Date, whichever is greater.
In addition, Section 14 of this Agreement immediately, and without additional
action, shall be deemed and rendered null, void, and without any effect as
against the Executive upon the actual closing of any transaction which
constitutes a Change in Control. The Executive shall forfeit any rights granted
pursuant to this Section 12.6 if the Executive, in his sole and absolute
discretion and without any obligation whatsoever to do so, accepts in writing a
written offer to remain with the surviving company in an executive position with
equivalent duties, authority, and responsibilities as the Executive held
immediately prior to the transaction resulting in the Change in Control.
          12.7 Payment Following a Change in Control.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Employer to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with or arising out of, the Executive’s employment with the Employer or a change
in ownership or effective control of the Employer or a substantial portion of
its assets (a “Payment”), would be nondeductible by the Employer for Federal
income tax purposes under the rules set forth in Section 280G of the Code as in
effect on the Effective Date (the “Effective Date Section 280G Rules”), then the
aggregate present value of amounts payable or distributable to or for the
benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount. The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Agreement Payments and that would not cause any
Payment to be nondeductible by the Employer under the Effective Date
Section 280G Rules. Anything to the contrary notwithstanding, if the Reduced
Amount is zero and it is determined further that any Payment which is not an
Agreement Payment under the Effective Date Section 280G Rules would nevertheless
be nondeductible by the Employer under the Effective Date Section 280G Rules,
then the aggregate present value of Payments which are not Agreement Payments
shall also be reduced (but not below zero) to an amount expressed in present
value which maximizes the aggregate present value of Payments without causing
any Payment to be nondeductible by the Employer under the Effective Date
Section 280G Rules. For purposes of this Section 12.7(a), present value shall be
determined in

16



--------------------------------------------------------------------------------



 



accordance with Section 280G(d)(4) of the Code and the Treasury Regulations
promulgated thereunder, under the Effective Date Section 280G Rules. The
Executive shall determine which and how much of the Payments shall be eliminated
or reduced consistent with the requirements of this Section 12.7(a), provided
that, if the Executive does not make such determination within ten business days
of the receipt of the calculations made by the Accounting Firm, the Employer
shall elect which and how much of the Payments shall be eliminated or reduced
consistent with the requirements of this Section 12.7(a) and shall notify the
Executive promptly of such election. Within five business days thereafter, or at
such later time as such amounts otherwise would be payable under this Agreement,
the Employer shall pay to or distribute to or for the benefit of the Executive
such amounts as are then due to the Executive under this Agreement.
          (b) If after any reduction pursuant to paragraph (a) of this
Section 12.7, it shall be determined that any Payment would be subject to the
excise tax imposed by Section 4999 of the Code as in effect at the time such
Payment is to be made, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employer shall make a payment to the Executive (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, the
Executive retains (or has had paid to the Internal Revenue Service on his
behalf) an amount of the Gross-Up Payment equal to the sum of (i) the Excise Tax
imposed upon the Payments and (ii) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in the Executive’s adjusted
gross income and the highest applicable marginal rate of federal income taxation
for the calendar year in which the Gross-Up Payment is to be made. For purposes
of determining the amount of the Gross-Up Payment, the Executive shall be deemed
to (x) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made, and
(y) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.
          (c) Any initial determinations required pursuant to this Agreement
shall be made at the Employer’s expense by the Employer’s regular outside
auditors (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Employer and the Executive within ten
days of the Termination Date, if applicable, or promptly upon request by the
Employer or by the Executive (provided the Executive reasonably believes that
any of the Payments may be subject to the Excise Tax) and if the Accounting Firm
determines that there is a Reduced Amount or that no Excise Tax is payable by
the Executive with respect to a Payment or Payments, it shall furnish the
Executive with an opinion reasonably acceptable to the Executive that supports
its Determination[s]. Within ten days of the delivery of the Determination to
the Executive, the Executive shall have the right to dispute the Determination
(the “Dispute”). The Reduced Amount, if any, and the Gross-Up Payment, if any,
as determined pursuant to this Section 12.7(b) shall be paid by the Employer to
the Executive, within ten days of the receipt of the Accounting Firm’s
determination notwithstanding the existence of any Dispute, or in the case of
the Reduced Amount, such later dates as the Payments comprising the Reduced
Amounts otherwise would have been payable pursuant to this Agreement. If there
is no Dispute, the Determination shall be binding, final and conclusive upon the
Employer and the

17



--------------------------------------------------------------------------------



 



Executive subject to the application of clause (iii) below. The Employer and the
Executive shall resolve any Dispute in accordance with the terms of this
Agreement. Notwithstanding the foregoing, in no event shall payment of the
Gross-Up Payment occur later than the end of the Executive’s taxable year
following the Executive’s taxable year in which the Executive pays the taxes
giving rise to the Gross-Up Payment.
          (d) As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, the Employer and the Executive acknowledge that it is
possible that a Gross-Up Payment (or a portion thereof) will be paid that should
not have been paid (an “Excess Payment”) or that either a reduction in the
Payments to the Reduced Amount will be made that should not have been made or
that a Gross-Up Payment (or a portion thereof) that should have been paid will
not have been paid (in each case an “Underpayment”). An Underpayment shall be
deemed to have occurred (i) upon notice (formal or informal) to the Executive
from any governmental taxing authority that the Executive’s tax liability
(whether in respect of the Executive’s current taxable year or in respect of any
prior taxable year) may be increased by reason of the imposition of the Excise
Tax on a Payment or Payments with respect to which the Employer has failed to
make a sufficient Gross-Up Payment, (ii) upon a determination by a court,
(iii) by reason of determination by the Employer (which shall include the
position taken by the Employer, together with its consolidated group, on its
federal income tax return) or (iv) upon the resolution of the Dispute to the
Executive’s satisfaction. If an Underpayment occurs, the Executive shall
promptly notify the Employer and the Employer shall promptly, but in any event,
at least five days prior to the date on which the applicable government taxing
authority has requested payment, pay to the Executive an additional Gross-Up
Payment equal to the amount of the Underpayment attributable to an underpayment
of the Gross-Up Payment plus any interest and penalties (other than interest and
penalties imposed by reason of the Executive’s failure to file timely a tax
return or pay taxes shown to be due on the Executive’s return) imposed on the
Underpayment, and pay to the Executive any Underpayment that is attributable to
any reduction in Payments that was not required pursuant to Section 12.7(a)
hereto. An Excess Payment shall be deemed to have occurred upon a “Final
Determination” (as hereinafter defined) that the Excise Tax shall not be imposed
upon a Payment or Payments (or portion thereof) with respect to which the
Executive had previously received a Gross-Up Payment. A “Final Determination”
shall be deemed to have occurred when the Executive has received from the
applicable government taxing authority a refund of taxes or other reduction in
the Executive’s tax liability by reason of the Excise Payment and upon either
(x) the date a determination is made by, or an agreement is entered into with,
the applicable governmental taxing authority which finally and conclusively
binds the Executive and such taxing authority, or in the event that a claim is
brought before a court of competent jurisdiction, the date upon which a final
determination has been made by such court and either all appeals have been taken
and finally resolved or the time for all appeals has expired or (y) the statute
of limitations with respect to the Executive’s applicable tax return has
expired. If an Excess Payment is determined to have been made, the Executive
shall pay to the Employer on demand (but not less than ten days after the
determination of such Excess Payment and written notice has been delivered to
the Executive) the amount of the Excess Payment. The Employer’s obligation to
pay the Executive an Underpayment, and the Executive’s obligation to pay the
Employer an Excess Payment, shall expire 30 days following the expiration of the
applicable statute of limitations with respect to the Parachute Payment.

18



--------------------------------------------------------------------------------



 



          (e) Notwithstanding anything contained in this Agreement to the
contrary, in the event that, according to the Determination, an Excise Tax will
be imposed on any Payment or Payments, the Employer shall pay to the applicable
government taxing authorities as Excise Tax withholding, the amount of the
Excise Tax that the Employer has actually withheld from the Payment or Payments
or the Gross Up Payment.
          12.8 Impact of Section 409A. Notwithstanding the foregoing, if any
amount payable to the Executive under this Agreement on account of the
Executive’s termination of employment constitutes a “deferral of compensation”
within the meaning of United States Treasury Regulation (“Treasury Regulation”)
Section 1.409A-1(b) (“Deferred Compensation”), the payment of such Deferred
Compensation shall commence no later than 90 days after Executive incurs a
Separation from Service (as defined below); provided, however, if on the date of
the Executive’s Separation from Service (as defined below), the Executive is a
“specified employee” within the meaning of Section 409A of the Code, any
Deferred Compensation payable under this Agreement on account of the Executive’s
Separation from Service and within the first six (6) months following the
Executive’s Separation from Service, shall instead be paid in a lump sum on the
first business day of the seventh (7th) month following the Executive’s
Separation from Service. Each payment of Deferred Compensation shall be
considered a separate payment for purposes of Treasury Regulation
Sections 1.409A-1(b)(4) and 1.409A-2(b)(2).  For purposes of this Agreement,
“Separation from Service” shall have the meaning set forth in Treasury
Regulation Section 1.409A-1(h), and a Separation from Service will be deemed to
occur if the Employer and the Executive reasonably anticipate that Executive
shall perform no further services for the Employer (whether an employee or an
independent contractor) or that the level of bona fide services Executive will
perform in the future (whether as an employee or an independent contractor) will
permanently decrease to no more than 49 percent of the average level of bona
fide services performed (whether as an employee or independent contractor) over
the immediately preceding 36-month period.
          12.9 Voluntary Termination. In the event of the termination of this
Agreement at the conclusion of the Employment Agreement Term, or by the
Executive on his own initiative other than: (i) a termination due to death or
disability; (ii) a Constructive Termination without Cause; or (iii) a Change in
Control, the Executive shall have the same entitlements as provided in
Section 12.4 for a termination for Cause. A voluntary termination of employment
by the Executive shall be effective upon reasonable written notice to the
Employer. Written notice need not be provided in the event of a termination due
to death or disability or the consummation of a Change in Control.
          12.10 Stock Options and Restricted Stock. (a) Upon termination of the
Executive’s employment with the Employer without Cause or as a result of a
Constructive Termination without Cause, all restrictions on any Equity Award
granted or issued by the Employer or any of the Participating Subsidiaries to
the Employee after the Effective Date, including any transferability or vesting
restrictions, immediately shall lapse. The Executive additionally shall have the
immediate right to exercise any Employer stock options in full (without regard
to any restriction on the underlying stock, and whether granted under this
Agreement or otherwise), whether or not any such option is fully exercisable on
the date of termination, for the remainder of the original full maximum term of
each such stock option. In addition, in the event that the Executive’s
employment is terminated for any reason within one

19



--------------------------------------------------------------------------------



 



(1) year following the consummation of a Change in Control (including, without
limitation, the date of the consummation) then the Executive shall be entitled,
at the Executive’s option and without the preclusion or reduction of any benefit
otherwise available to him under this Agreement (pursuant to Section 12.6 or
otherwise), to exercise all options granted previously to the Executive during
the longest period permissible under the terms of the plan under which such
options were issued from the Change in Control Closing Date, and additionally to
freely transfer any options held, directly or indirectly, by the Executive as of
the Change in Control Closing Date.
               (b) Option Grant Terms. The Employer agrees that it will cause
the terms and conditions of any options to purchase the Employer’s shares of
capital stock or any other equity-based instruments granted to the Executive
during the Employment Agreement Term to conform with the provisions of this
Agreement. Where the terms of any grant Agreement with the Executive or any
stock incentive plan or stock option plan adopted by the Employer conflict with
this Agreement, the Employer agrees that the terms of this Agreement shall
control, apply to and determine the terms of the grant to the fullest extent
permitted by applicable law.
          12.11 No Mitigation or Offset. At any termination of the Executive’s
employment, the Executive shall have no obligation to seek other employment.
There shall be no offset against amounts due the Executive under this Agreement
on account of any remuneration attributable to any later employment,
consultancy, partnership, or other remunerative activity connected with the
Executive. However, the Employer may offset any amounts owed by the Executive to
the Employer or any of its subsidiaries or affiliates against amounts due to the
Executive under this Agreement
     13. Disability.
          13.1 If during the Executive’s active employment the Executive becomes
physically or mentally disabled, whether totally or partially, so that he is
prevented from performing his duties for a period of six consecutive months, the
Employer shall pay to the Executive his full Base Salary and Bonus in respect of
the period ending on the last day of the sixth consecutive month of disability
(the “Disability Date”), and the additional provisions set forth below shall
apply:
          13.2 If the Executive has not resumed his usual duties on or prior to
the Disability Date, the Expiration Date of this Agreement automatically shall
accelerate to the Disability Date, and the Employer shall pay to the Executive,
or as directed by any properly appointed guardian of the Executive, seventy-five
percent (75%) of his Base Salary from the Disability Date through the end of the
Employment Agreement Term (without giving effect to any early termination
provisions contained in this Agreement) and, the Employer shall have no
obligation to pay any Bonus, discretionary bonus, or other form of compensation
or consideration to the Executive in respect of periods after the Disability
Date, unless applicable law requires the Employer to do so. Any Base Salary
payable pursuant to this section shall be reduced by the amount of any benefits
payable to the Executive under any group or individual disability insurance plan
or policy, where the premiums for such plan or policy are paid primarily by the
Employer;

20



--------------------------------------------------------------------------------



 



          13.3 Unless the Employer voluntarily exercises its option under
Section 13.4 to restore the Executive to his full compensation, duties,
functions, authority and responsibilities, the Executive shall have no
obligations to the Employer from and after the Disability Date (except for his
obligations under Section 11, which shall survive); and
          13.4 If during the Employment Agreement Term and after a Disability
Date, the Executive shall recover fully from a disability, the Employer, by
action of the Board, shall have the right (exercisable within sixty (60) days
after notice from the Executive of such recovery), but not the obligation, to
restore the Executive to employment, full compensation, and his full level of
duties, functions, authority and responsibilities hereunder.
     14. Non-competition. For a period of one (1) year following the Expiration
Date, the Executive will not, without the prior written approval of the Board,
(a) become employed by, or become an officer, director, or general partner of,
any partnership, corporation or other entity in the residential, media,
entertainment, luxury hotel or casino sectors (each a “Prohibited Business”) or
(b) directly or indirectly, purchase, invest or otherwise participate in any
significant manner, in investments, businesses or commercial operations in a
Prohibited Business, unless such purchase, investment or participation is
permitted under Section 4 above or conducted by and through Employer or its
subsidiaries. Nothing in this Section 14 shall prohibit the Executive from
continuing to fulfill his obligations as an officer, director or partner of
companies or entities identified in Section 4.
     15. Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by prepaid
telegram, or mailed first class, postage prepaid, by registered or certified
mail, as follows (or to such other or additional address as either party shall
designate by notice in writing to the other in accordance herewith):
If to the Employer:
FX Real Estate and Entertainment Inc.
650 Madison Avenue
New York, New York 10022
Attention: Board of Directors
If to the Executive:
Barry A. Shier

Copies of all communications given hereunder to the Employer shall also be
delivered or sent, in like fashion, to: Alan Annex, Esq., Greenberg Traurig, 200
Park Avenue, New York, New York 10166; telephone: (212) 801-9323; facsimile:
(212) 805-9323.
Copies of all communications given hereunder to the Executive shall also be
delivered or sent, in like fashion, to William Urga, Esq., Jolley Urga Wirth
Woodbury & Standish, 3800 Howard

21



--------------------------------------------------------------------------------



 



Hughes Parkway, Sixteenth Floor, Las Vegas, Nevada 89169; telephone:
(702) 699-7500; facsimile: (702) 699-7555.
     16. Disputes.
          16.1 Arbitration of Monetary Disputes. Any action or claim seeking
monetary damages arising between the parties to this Agreement (including,
without limitation, the Executive’s representative following his death and any
successor to the Employer), whether based on contract, negligence, intentional
tort, fraud or misrepresentation, statutorily prohibited discrimination,
including employment discrimination, or breach of other legal duty arising from
or connected in any manner with this Agreement or its performance shall be
resolved exclusively through final and binding arbitration, as follows:
               (a) The arbitration shall proceed in accordance with the National
Rules for the Resolution of Employment Disputes (the “Rules”) of the American
Arbitration Association (the “AAA”) in effect when the claim or dispute arose
between the parties, or in the event that the AAA no longer follows the National
Rules for the Resolution of Employment Disputes, then the AAA’s Commercial
Arbitration Rules (if applicable, the “Rules”) in effect on the date of this
Agreement. Either party may, but neither party must, file or docket the dispute
for administration by the AAA, so long as the dispute proceeds in accordance
with this Section 16.1 and the applicable Rules.
               (b) The arbitrator(s) shall be selected as follows: Each party
shall by written notice to the other have the right to appoint one arbitrator.
If, within thirty (30) days following the giving of such notice by one party,
the other shall not, by written notice, appoint another arbitrator, the first
arbitrator shall be the sole arbitrator. If two arbitrators are so appointed,
they shall appoint a third arbitrator. If thirty (30) days elapse after the
appointment of the second arbitrator and the two arbitrators are unable to agree
upon the third arbitrator, then either party may, in writing, request that the
AAA appoint the third arbitrator.
               (c) Each party exclusively shall bear all costs, fees, and other
expenses charged by or associated with the arbitrator appointed by him or it,
and the parties equally shall pay the costs and expenses of any third appointed
arbitrator. All proceedings connected with the arbitration, including hearings,
shall be held in Las Vegas, Nevada, and where a party appoints an arbitrator who
principally conducts his or her business outside of Las Vegas, Nevada, the
appointing party exclusively shall bear that arbitrator’s travel, temporary
lodging, and related costs and expenses. The general counsel of the AAA or his
or her designee, after the filing of the dispute with the AAA, exclusively shall
have the jurisdiction and the authority, after written application filed by a
party with the AAA and the opportunity for the other party to respond in
writing, to inequitably allocate between the parties the AAA’s pre-hearing
filing and administrative fees and the fees and expenses of any appointed
arbitrator(s), subject to reallocation among the parties by the arbitrator(s) in
any final award (or decision).
               (d) All proceedings, hearings, testimony, documents, or writings
related to the arbitration shall be confidential, i.e., not disclosed by a
party, a party’s representative(s), or any testifying witnesses to a person or
entity not a party to, or interested in, the arbitration. The parties further
agree, without regard to any AAA rule to the contrary, that

22



--------------------------------------------------------------------------------



 



where a written reasoned award(s) is made by the arbitrator(s), the
arbitrator(s) also shall issue a one-page award (or decision) in a form which
permits a future need by any party to judicially enforce the award, but that the
written reasoned award shall not be disclosed by the parties to any person or
body not connected directly with the arbitration.
               (e) The arbitrator(s) appointed exclusively shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to him, her, or them. Each party shall bear its or his own arbitration
costs and expenses, including, without limitation, the costs and expenses
associated with any attorney or other expert or representative retained by the
party in connection with a claim, without regard to any pre-award application by
the AAA of the last sentence of Section 16.1(c). The interpretation and
enforceability of the arbitration agreement memorialized in this section shall
be determined in accordance with the United States Federal Arbitration Act (9
U.S.C. §1, et seq. (the “FAA”), unless the Nevada Arbitration Act of 2000 (the
“Nevada Act”) would make enforceable this Agreement after an appointed
arbitrator(s) finds it unenforceable under the FAA, in which case the Nevada Act
shall be applied. Any process required or desirable in connection with any
arbitration under this Section 16.1 shall be issued and served as authorized by
the FAA, the Nevada Act, or any treaty to which the United States is a
signatory, and upon a party by personal or permitted substitute service anywhere
in the world. The substantive law applied by the arbitrator(s) to the
determination of any claim or defense not connected with the enforceability of
this arbitration agreement shall be the internal laws of the State of Nevada,
without reference to conflicts of law principles.
               (f) The parties agree that the appointed arbitrator(s) shall have
no power or authority to make awards or issue orders of any kind, except as
authorized by the FAA and the internal laws of the State of Nevada. Any monetary
award made shall be payable promptly in United States dollars, free of any tax,
offset, or deduction (unless required by law), and any costs, fees, or taxes
incident to enforcing the award shall, to the maximum extent permitted by law,
be charged against the party resisting enforcement.
          16.2 Claims for Equitable Relief. Any action or proceeding initiated
by any party to this Agreement seeking any form of temporary or preliminary
injunctive relief, including, without limitation, specific performance,
connected with this Agreement or its performance may be brought against any
other party in the courts of the State of Nevada or, if the party has or can
acquire jurisdiction, in the United States District Court for the District of
Nevada, and each of the parties consents to the jurisdiction of such courts in
any such action or proceeding, and each party waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world. The parties agree
that the pursuit of any relief described in this Section 16.2 in no way may or
shall diminish, defeat, or otherwise impair the agreement expressed in
Section 16.1.
     17. General.
          17.1 Governing Law. This Agreement shall be interpreted, construed,
and enforced in accordance with the internal laws of the State of Nevada,
without regard to conflicts of law principles.

23



--------------------------------------------------------------------------------



 



          17.2 Captions. This Agreement contains section headings for reference
only. The headings in no way affect the meaning or interpretation of this
Agreement.
          17.3 Entire Agreement. This Agreement fully memorializes the agreement
and understanding of its parties relating to its subject matter, and supersedes
all prior or contemporaneous agreements, arrangements and understandings,
written or oral, between the parties with respect to such subject matter
          17.4 Successors and Assigns. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, except
as set forth in Section 9.3, and any prohibited assignment attempted by the
Executive is void. This Agreement shall be binding on any successor to the
Employer, whether by merger, acquisition of substantially all of the Employer’s
assets, or otherwise, as fully as if such successor were a signatory hereto and
the Employer shall cause such successor to, and such successor shall, expressly
assume the Employer’s obligations hereunder. Notwithstanding anything else
herein contained, the term “Employer” as used in this Agreement, shall include
all such successors.
          17.5 Amendments; Waivers. This Agreement cannot be changed, modified
or amended, and no provision or requirement hereof may be waived, without an
affirmative vote of the Board or its Compensation Committee and the consent in
writing of the Executive and the Employer. The failure of a party at any time or
times to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce the same. No waiver by a
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
          17.6 Beneficiaries. Whenever this Agreement provides for any payment
to the Executive’s estate, such payment may be made instead to such beneficiary
or beneficiaries as the Executive may have designated in a writing filed with
the Employer. The Executive shall have the right to revoke any such designation
and to redesignate a beneficiary or beneficiaries by written notice to the
Employer (and to any applicable insurance company) to such effect.
          17.7 Reformation. The Executive and the Employer agree that any
provision of this Agreement deemed unenforceable or invalid may be reformed to
permit enforcement of the objectionable provision to the fullest permissible
extent. Any provision of this Agreement deemed unenforceable after modification
shall be deemed stricken from this Agreement, with the remainder of the
agreement being given its full force and effect.
          17.8 Full Negotiation. The Executive and the Employer each
independently have made all inquiries regarding the qualifications of the other
which he or it deems necessary. The Executive and the Employer affirm that he or
it fully understands this Agreement’s meaning and effect. Each party has
participated fully and equally in the negotiation and drafting of this
Agreement. Each party assumes the risk of any misrepresentation or mistaken
understanding or belief relied upon by him or it in entering into this
Agreement.

24



--------------------------------------------------------------------------------



 



          17.9 Currency. Each and every reference to a monetary amount in this
Agreement means United States dollars.
          17.10 Joinder of BP Parent, LLC. BP Parent joins in the execution of
this Agreement solely for the purpose of paying the Executive such portion of
the Base Amount under Section 6 above and bearing such portion of the expenses
associated with providing benefits to the Executive as prescribed by Section 9
above, which are allocable, as determined by the Employer’s Chief Financial
Officer, to BP Parent by reason of the Executive providing services directly to
BP Parent and its direct subsidiaries in his capacity as Chief Executive Officer
of BP Parent. During the Term, the Employer’s Chief Financial Officer shall
determine such an allocation for each of BP Parent’s payroll cycles at least two
business days in advance thereof and, unless BP Parent objects to such
allocation within twenty-four hours of receipt thereof, BP Parent shall be
deemed to have accepted each such allocation and pay to the Executive such
allocable portion of the Base Amount and bear such portion of the allocable
expenses at the applicable payroll cycle. To the extent that BP Parent objects
in a timely manner to any such allocation, BP Parent and the Employer’s Chief
Financial Officer shall cooperate in good faith to resolve the matter before the
applicable payroll cycle.
[SIGNATURE PAGE FOLLOWS]

25



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Employment
Agreement as of the date first above.

            FX REAL ESTATE AND ENTERTAINMENT INC.
      By:   /s/ Mitchell J. Nelson         Name:   Mitchell J. Nelson       
Title:   Executive Vice President and General Counsel             By:   /s/
Barry A. Shier         Barry A. Shier                BP PARENT, LLC, SOLELY FOR
PURPOSES OF SECTION 17.10
      By:   /s/ Mitchell J. Nelson         Name:   Mitchell J. Nelson       
Title:   Vice President     

26